DETAILED ACTION
The action is in response to the amendment filed 8/9/2021.
Claims 1-23 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment necessitated the new grounds of rejection, therefore the action has been made Final.
Drawings
The drawings were received on 9/28/2019.  These drawings are accepted.
Claim Objections
Applicant’s amendments overcome the claim objections.
Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the claim rejections.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 23 recite that the “wall is virtually a same diameter throughout” is unclear as to how the wall is arranged in this manner since there is a groove within the wall at numeral 664 in the Figure 6 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 5, and 7-10 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yamada (JP57-154565).
 	Regarding claim 1, Yamada discloses a valve assembly (see Fig. 1) “to improve accuracy of a water meter installed within a water line” (preamble), 
the valve assembly comprising: 
 	a one-piece external casing (numeral 1) having an inlet (the area within 9) and an outlet (the area within 10); 
the casing defining a first internal chamber (the chamber of 1 surrounding 4 and the end of 9) and a second internal chamber (the chamber surrounding 5), 
 	the second internal chamber extending from the outlet of the casing to an intermediate point (at the wall of 7 abutting seal 6) within the casing, the first internal chamber extending from the intermediate point to the inlet of the casing, 
 	the second internal chamber having a first diameter (the inner wall diameter of 1 immediately surrounding 5) and the first internal chamber having a second diameter (the inner diameter at “do”) smaller in size than the first diameter, the diameter of the first internal chamber being smaller than the diameter of the second chamber to create an internal wall (wall 7) at the intermediate point within the external casing; 
 	a stopper (2,4,8), including a shaft (8) and a plate (2) having a first side (at numeral 2 lead line) and a second side (the side abutting 6), the shaft extending outward from the first side of the plate, the stopper positioned within the external casing; and 
 	a spring (5) positioned around the shaft capable of exerting force on the first side of the plate; 

 	wherein the spring in an expanded position causes the plate of the stopper to move within the casing and directly contact the sealing member such that the sealing member contacts the internal wall and effectively seal off fluid communication between the first internal chamber and the second internal chamber. 
  	The claimed limitations: “to improve accuracy of a meter employed to measure a water meter installed within a water line”, is considered as intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regard to the preamble directed to a valve assembly “to improve accuracy of a meter employed to measure a water meter installed within a water line”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. See Kropa v. Robie, supra at 480. See also Ex parte Mott, 190 USPQ 311,313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.


    PNG
    media_image1.png
    768
    393
    media_image1.png
    Greyscale


 	Regarding claim 5, Yamada discloses the stopper having one (4) or more guides extending outward from the second side of the plate.   	
Regarding claim 7, Yamada discloses the sealing member is an o-ring (6 is considered an oring in the broadest reasonable interpretation) within a seating groove (the gap it is installed within) positioned proximate to the wall, the o-ring capable of effectuating a seal (as 6 abuts 7) when pressed through direct contact with the second side of the plate when the spring is in an expanded position during a valve closed state.  
 	Regarding claim 8, Yamada discloses a positioning member (3) having at least one fluid flow openings (at the lead line of 3) secured directly to an inner surface (at the threaded connection between 3 and 1) of the casing within the second internal chamber and proximate to the outlet of the external casing, the positioning member having a central opening (surrounding 8) having a size sufficient to receive the shaft of the stopper, wherein the spring rests upon the positioning member, and wherein the one or more fluid flow opening allow fluid to flow through the outlet of the casing for removal from the valve assembly.  

  	Regarding claim 10, Yamada discloses the casing has a set of threads (as shown in Figure 1) on an external surface near the outlet of the casing.
 	Claim(s) 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bergmann (US 5482080).
 	Regarding claim 16, Bergmann discloses a valve assembly (in the Figure) “to improve accuracy of a water meter installed within a water line” (preamble), the valve assembly comprising: 
 	a one-piece external casing (numeral 1) having an inlet  (at 1d) and an outlet (the area at the bottom of 1c); 
 	the casing defining a first internal chamber (the chamber within 1d) and a second internal chamber (the chamber within 1c),
 	the second internal chamber extending from the outlet of the casing to an intermediate point (at the wall of 2 abutting seal 5) within the casing, the first internal chamber extending from the intermediate point to the inlet of the casing, the second internal chamber having a first diameter (the diameter of 1c immediately surrounding 6) and the first internal chamber having a second diameter (the inner diameter along 1d) smaller in size than the first diameter, the diameter of the first internal chamber being smaller than the diameter of the second chamber to create an outwardly tapering internal wall (wall 2) at the intermediate point within the external casing; 

 	a spring (6) positioned around the shaft capable of exerting force on the first side of the plate; 
 	a sealing member (5) disposed within with the casing adjacent to the second side of the plate
 	wherein the spring in an expanded position causes the second side of the stopper to move within the casing and directly contact the sealing member such that the sealing member contacts the internal wall (as shown in the figure) and effectively seal off fluid communication between the first internal chamber and the second internal chamber, and   
 	a positioning member (the un-numbered bottom portion guiding the valve shaft and retaining the spring) having at least one fluid flow openings (two openings are shown) secured directly to an inner surface (within a recess of 1c) of the casing within the second internal chamber and proximate to the outlet of the external casing, the positioning member having a central opening (surrounding valve shaft) having a size sufficient to receive the shaft of the stopper, wherein the spring rests upon the positioning member, and wherein the one or more fluid flow opening allow fluid to flow through the outlet of the casing for removal from the valve assembly;  

 	wherein an internal diameter (the inner bore of 1c) of the second chamber beginning from an outlet end of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout (in as much as applicant’s device, as both applicant’s device and this prior art each have a recess for the spring guide, otherwise the diameter is “virtually” the same as best understood).  
	The claimed limitations: “to improve accuracy of a meter employed to measure a water meter installed within a water line”, is considered as intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regard to the preamble directed to a valve assembly “to improve accuracy of a meter employed to measure a water meter installed within a water line”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. See Kropa v. Robie, supra at 480. See also Ex parte Mott, 190 USPQ 311,313 (PTO Bd. of App. 1975). Clearly, the pending claim 16 does not rely on the preamble for completeness.

  	Regarding claim 18, Bergmann discloses the plate of the stopper is positioned within the second chamber (as shown in the figure), the plate having an exterior diameter (the outermost diameter of the plate) proximate to that of the diameter of the second chamber and larger than the diameter of the first chamber.  
 the sealing member is an o-ring (5) within a seating groove (the groove within 3) positioned proximate to the wall, the o-ring capable of effectuating a seal (as seal 5 abuts wall 2, a seal is created by the force of the spring being exerted onto 3) when pressed through direct contact with the second side of the plate when the spring is in an expanded position during a valve closed state.  
 			Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada ’565 in view of Yardley (US 1811166).
Regarding claim 6, Yamada discloses the one guide (4) extends outward perpendicular to the second side of the plate, wherein the guide is oriented to create a shape and size sufficient to conform to the internal diameter of the first chamber (as shown in Figure 1).  
Yamada is silent to the one guide as being three or more guides. 
Yardley teaches the use of guides (8) which are three or more guides (since the view is cut in half due to the cross section, it is considered that there are at least three guides).
.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergmann ’080 in view of Yardley (US 1811166).
Regarding claim 19, Bergmann is silent to the one guide as being three or more guides. 
Yardley teaches the use of guides (8) which are three or more guides (since the view is cut in half due to the cross section, it is considered that there are at least three guides).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ guides as taught by Yardley into Bergmann to have three or more guides, in order to serve to guide the disk in its movements to and from its seat (Yardley, lines 29-37) in order to effect a consistent/repeatable seal.

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada ’565 in view of Bergmann ’080.
Regarding claims 21 and 22, Yamada is silent to having;
In claim 21, the internal wall is an outwardly tapering internal wall, and

Bergmann teaches the use of the internal wall is an outwardly tapering internal wall (2), and
 an internal diameter (the inner bore of 1c) of the second chamber beginning from an outlet end of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout (as best understood).
Firstly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute an outwardly tapering internal wall as taught by Bergmann for the flat wall seat of Yamada to have the internal wall is an outwardly tapering internal wall, in order to reduce the long term friction contact between the seat and seal thereby ensuring a valve which will open more consistently.
Secondly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute an inner diameter which is virtually the same diameter as taught by Bergmann for the inner bore of Yamada to have an internal diameter of the second chamber beginning from an outlet end of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout, in order to reduce machining of the inner body and thereby reducing the cost of the valve.



Allowable Subject Matter
Claims 2, 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art discloses or renders as obvious “a lip member, the outer flange extending outwardly and perpendicular to the external casing such that an outer diameter for the outer flange being larger in size than an outerIn re application of: Fabian Mauricio Barreda Serial No.: 16/586,943 Page 3 diameter of the external casing, the lip member extending outwardly from the inlet and perpendicular to the outer flange and the lip member defining an opening having a diameter larger in size than the diameter of the first internal chamber, the opening of the lip member in communication with the first internal chamber, the opening of the lip member having a curved inner surface beginning at a lip member outer end and terminating at the first internal chamber” in combination with the rest of the limitations in claims 2 and 17.

Claims 11-15 are allowed. None of the prior art discloses or renders as obvious
“a sealing member disposed within with the casing adjacent to the second side of the plate; wherein the spring in an expanded position causes the second side of the stopper to move within the casing and directly contact the sealing member such that the sealing member contactsIn re application of: Fabian Mauricio Barreda Serial No.: 16/586,943 Page 5the internal wall and effectively seal off fluid communication between the first internal chamber and the second internal chamber; and a connector secured to the external casing at the inlet of the external casing, the connector comprising an outer flange and a lip member, the outer flange extending outwardly and perpendicular to the external casing, the lip member extending outwardly from the inlet 
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753